Corliss, C. J.,
(concurring specially.) I agree to the judgment in this case with reluctance. I am of opinion that the doctrine of the Munn and Budd Cases is unsound. I admit that all authority is in favor of the opinion in this case, but I have an abiding conviction that the dissenting opinions in the Munn and Budd Cases embody the true conception of American liberty. While it is true, as an abstract proposition, that the state courts may give to that liberty a wider scope than the federal courts give to it, yet the question is so national in its character that it occurs to me that there should be only one rule for the whole nation. That rule, of course, must be for the present, and while those cases stand, the rule that the nation’s highest tribunal enunciated in the Munn Case, and which it has very recently affirmed in the Budd Case in the most emphatic manner, although by a bare majority. Liberty should *509not be one thing under the federal constitution, and an entirely different thing under a state constitution, containing the same guaranties, couched in the same language, and written in the same spirit. The mind cannot conceive of a question more purely national in its character than the extent of tl;at liberty which is the birthright of every citizen in every state and territory in the land. It is one of the fundamental rights; not one thing in one state or section and something different in another state or section, but an all pervading principle, interwoven with the very structure of our polity, state and national. The nation was builded that all of its citizens might enjoy a distinctively American liberty. To the nation’s tribunal the people committed the preservation of that liberty against state encroachment by the fourteenth amendment. By this very act the people lifted the question from one of state control into the broader field of national control. In its essential nature it was national before, although prior to that time each state might by its own constitution have settled for itself the boundaries of that liberty. Not so now. The right to trace those boundaries is now lodged with the federal supreme court. The question of liberty being national in its character, the spirit of the fourteenth amendment is that the nation’s court shall determine the scope of that liberty, that it may be the same throughout the nation. The mere want of power in the federal supreme court to compel the state courts to give the citizen no greater liberty than the former court accords him affords no reason why such courts should refuse to follow the line of less extended liberty drawn by the federal court. While there is great difference between the facts of the case and the facts in the Munn and Budd Cases, it may be that this difference is not of such a nature as to distinguish this case from those in principle. My associates are clear on this point. I confess that I have doubts about it. My views, however, cannot affect the decision, and the federal supreme court must ultimately determine this question. Whatever I think about it will be of no weight before that court, which must settle for itself the limits of the doctrine it has enuniciated. If that doctrine is to be much extended, I greatly fear that our boast of liberty will be *510found “full of sound and fury, signifying nothing.” I could add nothing to what has been said in the dissenting opinions in those cases, with such power of reasoning. Nor do I regard this as the court in which to express a dissent as to the doctrine. Such dissents are proper in that court which ought to declare the rule on this subject for the whole nation, in all its courts, state and national. No question of the reasonableness of the statutory compensation is involved. The issue is purely one of power. No other point is before us on this record. Yielding my individual judgment to higher authority to which I feel it my duty to submit, I agree to the affirmance of the judgment.